DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 01/31/2022. In the applicant’s response, claims 1 and 13 was amended. Accordingly, claims 1-13 are pending and being examined. Claims 1 and 13 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US 2019/0055019, hereinafter “Myslinski”) in view of Cuban et al (US 2018/0259960, hereinafter “Cuban”). 

Regarding claim 1, Myslinski discloses a computer implemented method of increasing reliability of face recognition in analysis of images captured by drone mounted imaging sensors (the drone security system (DSS); see fig.25), comprising: recognizing a target person in at least one iteration comprising (“the drone 2504 is able to fly around to multiple locations to locate the burglar and also is able to track and follow the burglar”; see para.222, lines 25-31): identifying at least one positioning property of the target person based on analysis of at least one image captured (“the drone 2504 takes multiple pictures from multiple angles” “using facial recognition and a police database, the drone 2504 is able to identify a known felon”; see para.222 lines 51-59) by at least one imaging sensor mounted on a drone  operated to approach the target person (wherein the cameras 1906 coupled with the drone 1900; see fig.19 and para.190 lines 3-13), instructing the drone to adjust its position to an optimal facial image capturing position selected based on the at least one positioning property (“the drone 2504 takes multiple pictures from multiple angles”, “using facial recognition and a police database, the drone 2504 is able to identify a known felon”; see para.222 lines 51-59), receiving at least one facial image of the target person captured by the at least one imaging sensor while the drone is located at the optimal facial image capturing position, and outputting the face classification for use by at least one face recognition based system (“the drone 2504 is able to fly around to multiple locations to locate the burglar and also is able to track and follow the burglar”; see para.222, lines 25-31); “the drone 2504 takes multiple pictures from multiple angles”, “using facial recognition and a police database, the drone 2504 is able to identify a known felon”; see para.222 lines 25-59).

Myslinski does not explicitly disclose, “receiving a face classification associated with a probability score from at least one machine learning model trained to recognize the target person which is applied to the at least one facial image, calculating an updated aggregated probability score by aggregating the probability score received in a current iteration of the at least one iteration to said aggregated score calculated before said current iteration, and initiating another iteration in case the aggregated probability score does not exceed a certain threshold” as recited in the claim. However, in the same field of endeavor, i.e., in the field of object recognition by an unmanned aerial vehicle (UAV/drone), Cuban teaches: receiving at least one facial image of the target person captured by the at least one imaging sensor while the drone is located at the optimal facial image capturing position (a drone that receives the first image data to determine whether the objects (such as a human and a vehicle shown figs.3B-3D) in the image data are identifiable; see fig,5A and para.37 lines 1-13), receiving a face classification associated with a probability score (calculates the face classification confidence value/score based on the image data and the predetermined minimal threshold; see fig.3B, and para.27 lines 9-14; see para.37 lines 1-13) from at least one machine learning model trained to recognize the target person which is applied to the at least one facial image (by the trained classifiers, such as DNNs, see para.25), calculating an updated aggregated probability score by aggregating the probability score received in a current iteration of the at least one iteration to said aggregated score calculated before said current iteration (Cuban further teaches: “in some embodiments it may be desirable to capture views of objects from multiple angles in order to improve confidence levels”; see para.39), and initiating another iteration in case the aggregated probability score does not exceed a certain threshold, and outputting the face classification for use by at least one face recognition based system (If the confidence value does not meet the minimal threshold, the drone determines an appropriate location or path to follow in order to obtain additional information to increase the confidence values; see fig.5B and para.37; “For example, a view of a person from the front, where the face is visible, may provide the highest level of confidence for a human object where a view from the side might be the optimal location for a bicycle, such that it may be desirable to obtain multiple views, or at least move around an object of interest until a minimum confidence level is obtained.”; see para.39).

It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Cuban into the teachings of Myslinski by using a trained classifier to calculate the classification scores for identifying the target person in the received multiple “views of objects from multiple angles” “until a minimum confidence level is obtained”, as taught by Cuban, in order to capture higher quality image data and obtain a higher classification score (Cuban, see Abstract).

Regarding claim 2, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, wherein the at least one positioning property is a member of a group consisting of: a head pose of the target person (Cuban: “a view of a person from the front, where the face is visible”; see para.39), a property of at least one potentially blocking object with respect to the target person and at least one environmental parameter affecting image capturing of the target person.

Regarding claim 3, the combination of Myslinski and Cuban discloses the computer implemented method of claim 2, wherein the optimal facial image capturing position is defined by at least one position parameter of the drone (Cuban: see para.37 lines 19-31), the at least one position parameter is a member of a group consisting of: a location of the drone with respect to the target person, a distance of the drone from the target person, an altitude of the drone with respect to the target person and a view angle of the at least one imaging sensor mounted on the drone with respect to the head pose identified for the target person.

Regarding claim 4, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, further comprising adjusting at least one operational parameter of the at least one imaging sensor based on the at least one positioning property, the at least one operational parameter is a member of a group consisting of: a resolution (Cuban: see the resolution change from fig.5A to tfig.5B ), a zoom, a color, a 

Regarding claim 5, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, wherein the at least one machine learning model is based on a neural network (Cuban: DNNs, see para.25).

Regarding claim 6, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, wherein the face classification is done locally at the drone (Myslinski: para.222 lines 51-59).

Regarding claim 7, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, wherein at least part of the face classification is done by at least one remote system connected to the drone via at least one network to receive the at least one image captured by the at least one imaging sensor mounted on the drone (Cuban: see drone 402 and drone 408 of fig.4A and para.34 lines 1-18).

Regarding claim 8, the combination of Myslinski and Cuban discloses the computer implemented method of claim 1, further comprising initiating a plurality of iterations to capture a plurality of facial images depicting the face of the target person from a plurality of view angles to form an at least partial three dimensional (3D) representation of at least part of a head of the target person (Cuban: obtain three-dimensional data; see para.35 lines 14-19).

Regarding claim 13, the claim is an inherent variant of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

6.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US 2019/0055019, hereinafter “Myslinski”) in view of Cuban et al (US 2018/0259960, hereinafter “Cuban”) and in view of Murray et al (US 2018/0144
302, hereinafter “Murray”).

Regarding claim 9, the combination of Myslinski and Cuban does not explicitly disclose, the face recognition based system is an automated delivery system using the face classification for authenticating an identity of the target person for delivery of goods to the target person. However, in the same field of endeavor, Murray teaches: the face recognition based system is an automated delivery system using the face classification for authenticating an identity of the target person for delivery of goods to the target person (“the drone is configured to obtain an image of the individuals in front of the drone and compare, using facial recognition submodules of the authentication module 310, the image of the intended recipient from the intended recipient profile”; see para.44). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Murray into the teachings of the combination of Myslinski and Cuban---using a drone to delivery a package to a recipient and using the drone to authenticate Murray, in order to user a drone to ship goods to customers (Murray, see para.1).

Regarding claim 10, the combination of Myslinski, Cuban, and Murray discloses the computer implemented method of claim 9, further comprising initiating the at least one iteration for recognizing the target person in correlation with the goods at a time of delivery (Murray, see para.44).

Regarding claim 11, the combination of Myslinski, Cuban, and Murray discloses the computer implemented method of claim 10, further comprising a location of the target person where the at least one image is captured for recognizing the target person is different form the location of the target person during the time of delivery (Murray, see para.44).

Regarding claim 12, the combination of Myslinski, Cuban, and Murray discloses the computer implemented method of claim 9, further comprising instructing the drone to initiate at least one additional authentication sequence which is a member of a group consisting of: manual signature of the target person, a biometric authentication of the target person (Murray, see para.44).

Response to Arguments
7.	Applicant’s arguments, filed on 01/31/2022, have been fully considered but they are not persuasive. 

8.	On page 5-6 of applicant’s response, regarding claim 1, applicant argues that the combination of Myslinski and Cuban fails to disclose: “calculating an updated aggregated probability score by aggregating the probability score received in a current iteration of the at least one iteration to said aggregated score calculated before said current iteration, and initiating another iteration in case the aggregated probability score does not exceed a certain threshold, and outputting the face classification for use by at least one face recognition based system.”

The examiner respectfully disagrees with the applicant’s argument. As explained and interpreted in the rejection of claim 1, in paragraph [0039], Cuban clearly teaches: “in some embodiments it may be desirable to capture views of objects from multiple angles in order to improve confidence levels. For example, a view of a person from the front, where the face is visible, may provide the highest level of confidence for a human object where a view from the side might be the optimal location for a bicycle, such that it may be desirable to obtain multiple views, or at least move around an object of interest until a minimum confidence level is obtained.” In other words, Cuban clearly teaches that: the drone may need to capture multiple/iteratively images from the target at multiple angles/locations, and calculate the respective confidence levels until a minimum confidence level which meets a minimum confidence threshold is obtained. Therefore, the argument is unpersuasive.

.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        2/11/2022